DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 

Response to Amendment
3. This is in response to the amendments filed on 3/10/2021. Claims 1, 11, 18 and 25 have been amended. Claims 1, 3-11, 13-18, 20-25, and 27-31 are currently pending and have been considered below.

Examiner’s Amendment
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via electronic correspondence on 3/18/2021 in response to a Examiner Initiated Interview with Wes Austin on 3/17/2021.

Please amend only claims 1, 11, 18, 25, and 31 as follows:

1.    (Currently Amended) A method comprising:
       receiving an access request from a residential home, a local network router at the                residential home having received the access request from a client device on the                local network, the client device initiating the access request to obtain access to a website or application blocked by the local network router:
 generating overview information that describes the website or application related to the
             access request, the overview information being generated for presentation on an authorizing device;
             sending an authorization request to the authorizing user, the authorization request
              comprising the overview information and the access request including a uniform
              resource locator of the website or a name of the application, thereby enabling the
              authorizing user to see information related to the access sought to be obtained;
sending a client message to the client device to inform a user of the client device about a
              status of the access request while the access request is pending, wherein the client message comprises a name of the website or application, a client user name, a client device name, an authorizing user name and a timer that is started when the access request is received;receiving an authorization response from the authorizing user; 

            receiving the authorization response from the authorizing user.

11. (Currently Amended) A cloud server, comprising:
      a processor; and      memory in electronic communication with the processor, wherein      instructions stored in the memory are executable to:                receive an access request from a residential home, a local network router at the                             residential home having received the access request from a client device                              on the local network, the client device initiating the access request to                              obtain access to a website or application blocked by the local network router;                generate overview information that describes the website or application related to                              the access request, the overview information being generated for  presentation on an authorizing device;               send an authorization request to the authorizing user, the authorization                        request comprising the overview information and the access request                        including a uniform resource locator of the website or a name of the                        application, thereby enabling the authorizing user to see information                        related to the access sought to be obtained;                send a client message to the client device to inform a user of the client device                              about a status of the access request while the access request is pending, wherein the client message comprises a name of the website or application, a client user name, a client device name, an authorizing user name and a timer that is started when the access request is received;
                receive an authorization response from the authorizing user;                send the authorization response to the residential home, enabling the local                           network router at the residential home to act on the access request from                           the client device on the local network; and                update the client message to reflect the status of the access request in response to
                          receiving the authorization response from the authorizing user.

18.    (Currently Amended) A method comprising:          receiving an access request from a client device on a local network to obtain access to a                     website or application blocked by a local network router;          sending, from the local network at a residential home, the access request to a cloud server 
           outside of the local network, wherein the cloud server generates overview            information that describes the website or application related to the access request,            the overview information being generated with for            presentation on an authorizing device, and sends an authorization request            comprising the overview information and the access request including a uniform            resource locator of the website or a name of the application to an authorizing user,             thereby enabling the authorizing user to see information related to the access              sought to be obtained; sending a client message to the client device to inform a user of the client device about a             status of the access request while the access request is pending, wherein the client message comprises a name of the website or application, a client user name, a client device name, an authorizing user name and a timer that is started when the access request is received; receiving on the local network at the residential home, from the cloud server, an             authorization response provided by the authorizing user;acting on the access request based on the authorization response; andupdating the client message to reflect the status of the access request in response to             receiving the authorization response from the authorizing user.

25.    (Currently Amended) A router, comprising:         a processor; and         memory in electronic communication with the processor, wherein         instructions stored in the memory are executable to:               receive an access request from a client device on a local network to obtain access                      to a website or application blocked by the router;                send, from the local network at a residential home, the access request to a cloud
              server outside of the local network, wherein the cloud server generates
              overview information that describes the website or application related to
               the access request, the overview information being generated for presentation on an authorizing device, and 
             sends an authorization request comprising the overview information and
             the access request including a uniform resource locator of the website or a 
             name of the application to an authorizing user, thereby enabling the
             authorizing user to see information related to the access sought to be obtained;
send a client message to the client device to inform a user of the client device            about a status of the access request while the access request is pending, wherein the client message comprises a name of the website or application, a client user name, a client device name, an authorizing user name and a timer that is started when the access request is received;
receive on the local network at the residential home, from the cloud server, an            authorization response provided by the authorizing user; act on the access request based on the authorization response; andupdate the client message to reflect the status of the access request in response to            receiving the authorization response from the authorizing user.

31.    (Cancelled)
Allowable Subject Matter

5.    Claims 1, 3-11, 13-18, 20-25, and 27-30 are allowed as amended.
Reasons for Allowance
6.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel the feature wherein the client message comprises a name of the website or application, a client user name, a client device name, an authorizing user name and a timer that is started when the access request is received.  The closest prior art being "Shahidzadeh" (US 20150033286 A1), “Mahaffey” (US 20110047597), “Day” US 20150180746 A1, “Gu” US 20150279198 A1, “Zhao” US 20140331240 A1 and newly cited “Budlong” (US 20190066241 A1). Shahidzadeh discloses a system and method for authentication policy orchestration may include a user device, a client device, and a server. The server may include a network interface configured to be communicatively coupled to a network.  Mahaffey discloses a system and method for efficiently gathering Day discloses devices, systems, and methods that enable parents to view and track smart phone activities of their children to include one or more child software modules. The module can be installed on each child's smart phone. Gu discloses a method that includes receiving a request for access to a security system device; determining whether the device is set to a first mode or a second mode; and in response to determining that the device is in the second mode, generating one or more notifications to authorized users identifying the access to the security device. Zhao discloses a provides methods, devices and systems for using and invoking an Oauth API, and newly cited Budlong discloses methods and processes that transforms the complexity zoning by associating mapping data with the corresponding zoning ordinance and uses descriptors to standardize zoning districts, controls and changes across multiple cities.

7. What is missing from the prior art of record are the particular and specific features cited in the method, server, and router for sending a client message to the client device to inform a user of the client device about a status of the access request while the access request is pending; wherein the client message comprises a name of the website or application, a client user name, a client device name, an authorizing user name and a timer that is started when the access request is received.  

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1, 11, 18, and 25. Therefore claims 1, 11, 18, and 25 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1, 11, 18, and 25 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
 /WILLIAM B JONES/Examiner, Art Unit 2491


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491